Citation Nr: 0741027	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  06-03 950	)	DATE
	)
		)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1942 to December 1942 with subsequent periods of 
reserve service.  The case is before the Board of Veterans' 
Appeals (Board) on remand from the United States Court of 
Appeals for Veterans Claims (Court).  The case was originally 
before the Board on appeal from an October 2004 rating 
decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for bilateral hearing loss, rated noncompensable, 
effective from November 4, 2003.  The veterans claims file 
was subsequently transferred to the Roanoke, Virginia RO.  In 
January 2005, the veteran appeared before a Decision Review 
Officer (DRO) at the RO.  In June 2006, a Travel Board 
hearing was held before the undersigned.  Transcripts of both 
hearings are of record.  At the June 2006 hearing, the Board 
granted the veteran's representative's motion to advance the 
case on the Board's docket due to the appellant's advanced 
age. 

In a decision issued in August 2006, the Board denied the 
veteran's claim for a compensable rating.  The veteran 
appealed that decision to the Court.  In August 2007, the 
Court issued an order that vacated the August 2006 Board 
decision and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the July 2007 
Joint Motion by the parties.  The Joint Motion instructed 
that the Board's August 2006 decision had discussed 
audiometry results of another veteran whose records had been 
misfiled in the veteran's claims file and that the Board 
needed to reconsider the veteran's claim absent this 
evidence.  The decision below complies with these 
instructions. 

(The issues of entitlement to an increased rating for a right 
knee disability and an earlier effective date for the grant 
of service connection for a right knee disability were 
perfected for appeal to the Board while the issue addressed 
in this decision was on appeal to the Court.  As they have 
not previously been before the Court and are separate and 
distinct from the issue of entitlement to a compensable 
rating for bilateral hearing loss, they are the subject of a 
separate decision by the Board.)


FINDING OF FACT

It is not shown that the veteran had hearing acuity less than 
Level II in either ear at any time during the appeal period.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 
4.86 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
assigned a disability rating and an effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2004 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased rating; 
while a January 2006 supplemental SOC (SSOC) readjudicated 
the matter after the appellant and his representative 
responded and further development was completed.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  He has had ample opportunity to respond/ supplement 
the record regarding his claim, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  Neither the veteran 
nor his attorney has alleged that notice in this matter was 
less than adequate.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA audiological evaluation in June 
2005.  The veteran has not identified any evidence that 
remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

During a hearing aid evaluation test at the Salem VA hospital 
in June 1988, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
65
60
55
LEFT
15
10
65
85
80

Average puretone thresholds were 51 decibels, right ear, and 
60 decibels, left ear.  Speech discrimination was 76 percent 
in the right ear and 78 in the left.  The report states 
"[r]esults of this audiological evaluation are NOT adequate 
for rating purposes."
A hearing aid test at Walter Reed Army Medical Center (Walter 
Reed) in February 1992 revealed the following puretone 
threshold results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
65
65
70
LEFT
20
10
75
80
75

Average puretone thresholds were 58 in the right ear and 60 
in the left.  Speech discrimination testing was not 
completed.

In February 2005, the veteran submitted the report of a 
January 2005 private hearing aid evaluation that was in chart 
format.  

A VA audiological evaluation was completed in June 2005.  On 
this examination puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
50
60
70
LEFT
20
25
50
50
65

The average puretone thresholds were 53 in the right ear and 
48 in the left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear and 88 
percent in the left ear.  The audiologist noted the veteran 
had a mild sensorineural hearing loss at lower frequencies 
and a moderate to severe sensorineural hearing loss at higher 
frequencies.  She stated his "[w]ord recognition in quiet 
was good bilaterally."

In his January 2006 substantive appeal, the veteran argued 
that even if the speech discrimination test from the January 
2005 private audiogram cannot be used in evaluating his 
hearing loss, the frequency differences should be considered.

At the June 2006 hearing, the veteran's previous 
representative argued that the January 2005 private 
audiometry showed the veteran was suffering from a higher 
percentage of hearing loss than the noncompensable rating 
currently assigned.  

C.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing completed by a 
state-licensed audiologist.  See 38 C.F.R. § 4.85.  Where 
there is an exceptional pattern of hearing impairment (as 
defined in 38 C.F.R. § 4.86) the rating may be based solely 
on puretone threshold testing.  See 38 C.F.R. § 4.85, Table 
VIA.  One exceptional pattern of hearing impairment occurs 
when the puretone thresholds in each of the four frequencies 
(1000, 2000, 3000 and 4000 Hertz) are 55 decibels or greater.  
Another occurs when the puretone threshold at 1000 hertz is 
30 decibels or less, and the threshold at 2000 hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).


D.	Analysis

The most recent official audiometry, in June 2005, revealed 
average puretone thresholds of 53 decibels in the right ear 
and 48 decibels in the left ear.  Speech discrimination was 
90 percent in the right ear and 88 percent in the left.  
Under Table VI, such hearing acuity constitutes Level II 
hearing in each ear and, under 38 C.F.R. § 4.85, Table VII, 
warrants a noncompensable rating under Code 6100.  No 
certified audiometry during the appeal period shows an 
exceptional pattern of hearing that would warrant rating the 
disability under the alternate criteria in Table VIA.  

As the current noncompensable rating assigned for the 
veteran's bilateral hearing loss encompasses the greatest 
level of hearing impairment shown during the appeal period, 
"staged ratings" are not warranted.

The veteran's lay assertions that his hearing impairment has 
been, and is, greater than reflected by a noncompensable 
rating are insufficient to establish this is so.  He is a 
layperson, and not competent to establish the level of 
hearing disability by his own opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Specifically, the veteran's previous representative argued 
that the private audiogram in January 2005 and the audiograms 
at the Salem VA facility in 1988 and at Walter Reed in 1992 
all show the veteran has a higher degree of hearing loss than 
that shown on VA examination.  The 1988 and 1992 examinations 
were completed prior to the filing of the veteran's claim and 
thus not within the appeal period; it is also noteworthy that 
these examinations were not conducted under the criteria 
required for rating hearing loss.  While the 1988 examination 
includes a speech discrimination test, it is not clear that 
the Maryland CNC word list was used for this test or that it 
was otherwise conducted in conjunction with VA regulations.  
Additionally, the report specifically notes that the results 
"are NOT adequate for rating purposes."  The 1992 
evaluation does not include speech discrimination testing and 
it is not clear that it was otherwise conducted in accordance 
with VA standards.  

The January 2005 private audiogram was completed during the 
appeal period; however, the puretone threshold results are in 
a chart format which the Board is neither competent nor 
authorized to interpret.  As noted above, under governing 
regulation, testing for hearing loss has specific 
requirements, such as a speech discrimination test conducted 
in a controlled setting using a Maryland CNC word list; there 
is no indication the private January 2005 evaluation was 
conducted in the specific manner required by regulation.  
Thus, neither the puretone thresholds nor the speech 
discrimination testing results are appropriate for use in 
rating the veteran's hearing loss disability.  To the extent 
that the January 2005 private audiometry may suggest that 
further development to ascertain the veteran's hearing acuity 
in accordance with regulatory guidelines might be necessary, 
it is noteworthy that subsequent to the January 2005 
audiometry (in June 2005) the veteran was scheduled for, and 
underwent, audiological evaluation (with audiometric studies 
that were in compliance with governing regulations).  

Neither the veteran nor his attorney has alleged that his 
hearing has become worse since the June 2005 examination 
(only tests prior to this evaluation have been cited as 
evidence for a higher rating); thus, the Board does not find 
it necessary to remand the case for another VA examination.  
38 C.F.R. § 3.327(a).

Since evaluation of hearing loss disability involves the 
mechanical application of the rating schedule, which here 
results in a noncompensable rating, the veteran's appeal for 
a compensable rating must be denied.  See Lendenmann, supra.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence or allegation in the record of 
'marked' interference with employment or frequent 
hospitalizations due to hearing loss, or other factors of 
like gravity which would suggest that referral for 
extraschedular consideration is indicated.





ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


